DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/25/20 has been accepted and entered. Accordingly, claims 1-4 and 12-15 are amended. Claims 5-10 and 16-21 were previously withdrawn.  Withdrawn claims 5 and 16 are canceled. Accordingly, claims 1-4 and 12-15 are examined herein. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-4 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn as a result of the amendment.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Application Publication No. 20130226374 to Hagerott et al. (“Hag II”)
the method comprising: 
receiving a yaw command from a pilot of the aircraft; 
(¶32 “graph 102 depicts the actual deflection of the rudder or other yaw control surface resulting from the command input . . . rudder command input 116”) 
(¶39 “rudder command 216”; 
(610, FIG. 6)
controlling the aircraft to cause a yaw motion of the aircraft based on the yaw command, the yaw motion of the aircraft inducing a first roll motion of the aircraft; 
(¶56 “Comparing FIGS. 3 and 4, it can be seen that the system undergoes more periodic oscillations from the dutch roll mode before complete damping of the mode. However, the oscillations are successfully damped by the spoiler deflection and approach zero over time”)
(¶¶ 32-34“rudder deflection 118 results from the rudder command input 116 . . . rudder deflection 118 induces a slight sideslip angle, a roll moment and a yaw moment immediately after the deflection is initiated . . . roll moment that causes the aircraft to roll”)
(¶ 39 “rudder deflection 218 results from command input 216 . . . rudder deflection also causes a roll moment and a yaw moment as shown in graphs 206 and 208”)
controlling the aircraft to counter the first roll motion of the aircraft induced by the yaw motion; 
(¶36 “by counteracting either roll or yaw component, the change in sideslip angle may be counteracted and the dutch roll mode damped out . . . measure the yaw rate of the aircraft and feed that signal back into the yaw control surface of the aircraft with a gain factor. In a common implementation of this dutch roll damping method, the rudder of the aircraft is automatically deflected by the flight control system to counteract the yaw rate.”)
(604-606 counteract roll motion (i.e., roll rate 610) induced by yaw command and yaw motion (command 600, motion 612, FIG. 6)
determining, based on the yaw command, a roll-causing command to cause a second roll motion of the aircraft expected from the yaw motion of the aircraft associated with the yaw command;

(604-606, FIG. 6, FIG. 7)
controlling the aircraft to cause the second roll motion of the aircraft based on the roll-causing command; 
(¶ 36 “In a common implementation of this dutch roll damping method, the rudder of the aircraft is automatically deflected by the flight control system to counteract the yaw rate”)
(604-606, FIG. 6, FIG. 7)
receiving a roll-countering command from the pilot to counter the second roll motion of the aircraft; and 
(602, FIG. 6)
(¶ 65 “Aileron command input such as that shown in graph 602 is often necessary to bring the aircraft back to level flight. As can be seen in FIG. 6, the alternative damper described herein does not impede the pilot's ability to correct the spiral mode of the aircraft through aileron input.”)
controlling the aircraft to counter the second roll motion of the aircraft based on the roll-countering command received from the pilot.  
(¶ 64 “simultaneous operations of the two damping systems combine to remove the sideslip angle 608 and stabilize the dutch roll mode”)
(¶66 “The combination of the classical yaw damper and the alternative damper stabilize the dutch roll mode at least as quickly as, and potentially more quickly than, the classical yaw damper alone. In addition, this figure shows that the classical yaw damper and the alternative damper may both be in operation simultaneously without impairing the operation of the other damper or destabilizing other aerodynamic modes of the aircraft”; ¶70)
(604-606 counteract roll motion based on pilot roll countering command 602, FIG. 6)

With respect to claims 3 and 14, Hag II discloses wherein determining the roll-causing command comprises calculating the second roll motion based at least in part on the yaw command.  

(¶¶ 42-46 “pilots input of yaw rate inducing commands . . . equation 1 r is yaw rate . . . equation 3 contains a roll component and a yaw component . . . thus by counteracting either roll or yaw component, the change in sideslip angle may be counteracted and the dutch roll mode is damped out”; ¶¶ 48-49”)

With respect to claims 4 and 15, Hag II discloses controlling the aircraft to substantially simultaneously: 
cause the yaw motion of the aircraft based on the yaw command; 
counter the first roll motion of the aircraft induced by the yaw motion; and 
cause the second roll motion of the aircraft based on the roll-causing command.  
(FIG. 7, ¶69 “After calculation of the proportional command signal for lateral acceleration 710 and roll rate 718, the signals are summed with the other commands at 716, limited to the operational ranges of the control surfaces by limiter 724 and separated into discrete command signals for various roll control surfaces during mixing 726.”)
(¶12 “any alternative damper for the dutch roll mode must be compatible with the classical yaw damper such that the two dampers may operate simultaneously without reducing the stability of the aircraft or the efficacy of the other damper mechanism”; ¶ 28 “FIG. 6 is a time history of various parameters of an aircraft with an unstable dutch roll mode utilizing an embodiment of the alternative yaw damping system described herein and a classical yaw damper simultaneously”; ¶¶ 33-34 “Rudder deflection 118 induces a slight sideslip angle, a roll moment and a yaw moment immediately after the deflection is initiated as shown in the time history diagrams. The positive lateral stability of the aircraft induces a roll moment that causes the aircraft to roll in the opposite direction to remove the sideslip. Simultaneously, the sideslip angle induces a yaw moment that tends to remove the sideslip as a result of the directional stability of the aircraft . . . roll moment caused by lateral stability removes the sideslip and a lagging yaw moment due to the aircraft's directional stability causes the aircraft to yaw in the other direction, simultaneously inducing a slight roll”; ¶61 “Referring now to FIG. 6, time histories of various parameters of an aircraft with an unstable dutch roll mode utilizing an embodiment of the alternative 
(Fig. 6, yaw command 610, rudder deflections 604, spoiler deflections 606, roll rate 610, yaw rate 612, sideslip angle 608)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hag II in view of US 20140339372 to Dekel et al. (Dekel).
With respect to claims 2 and 13, Hag II at least suggests determining the roll-causing command comprises selecting the roll-causing command from a lookup table (¶36 “The classical method of doing this is to measure the yaw rate of the aircraft and feed that signal back into the yaw control surface of the aircraft with a gain factor”; ¶68 “proportional gains are scheduled based on flight data such as airspeed or 
Dekel, from the same field of endeavor, explicitly teaches roll commands determined by selecting from a lookup table (¶ 379 “The threshold limiting values may be calculated by one or more modules of the control unit 1220, but may also be gathered by those modules from a predefined database. For example, for any given airspeed, the pitch, yaw, and roll control module 1224 may query a look-up table ( LUT), and use values stored in the LUT for this airspeed as the higher and lower pitch thresholds. Other control modules may just as well use look-up tables. Such LUTs may be stored, for example, in optional database 1230 of control system 1200”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the determined roll command of Hag to be selecting from a lookup table in view of the combined teachings of Hag II and Dekel, since a LUT reduces computation time and therefore allows for increased responsiveness during real time flights.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667